internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 07-plr-149869-02 date date legend taxpayer x y z a b c d we received your letter requesting permission for taxpayer to revoke its election under sec_41 of the internal_revenue_code this letter responds to that request taxpayer a member of a sec_41 controlled_group_of_corporations is an accrual basis taxpayer using a fiscal_year for tax purposes other members of the sec_41 controlled_group include foreign_corporations x y and z for the taxable_year ending on a taxpayer elected to determine its credit_for_increasing_research_activities research_credit under the alternative_incremental_research_credit rules of sec_41 for the taxable_year ending on a and for all succeeding taxable years for the taxable_year ending on b taxpayer calculated its research_credit under the rules of sec_41 taxpayer did not claim the research_credit for the taxable_year ending on c before the due_date of its return including extensions for the taxable_year ending on d taxpayer submitted a request to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred on or after the first day of the taxable_year ending on d and all subsequent taxable years for taxable years beginning after date taxpayers may elect to determine their research_credit under the alternative_incremental_research_credit rules of sec_41 sec_41 provides that any election under sec_41 shall apply for the taxable_year in which made and all succeeding taxable years unless revoked with the consent of the secretary based solely on the facts submitted and representations made we grant permission for taxpayer to revoke its election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 for qualified_research_expenses paid_or_incurred during the taxable_year ending on d taxpayer should compute the research_credit for the taxable_year ending on d and all succeeding years under the general_rule of sec_41 provided that taxpayer or a member of its controlled_group does not make a new election to determine its research_credit under the alternative_incremental_research_credit rules of sec_41 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express or imply no opinion concerning expenditures taxpayer treated as qualified_research_expenses this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for the ruling it is subject_to verification on examination sincerely brenda m stewart senior counsel branch office of associate chief_counsel passthroughs and special industries
